          Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 1 of 17



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: ANDREW E. KRAUSE
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2769
Facsimile: (212) 637-2786
E-mail: andrew.krause@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
NATIONAL AUDUBON SOCIETY, et al.,
                                                                        :
                                                                        :   18 Civ. 4601 (VEC)
                                    Plaintiffs,
                                                                        :
                                                                        :   ANSWER
         -against-
                                                                        :
                                                                        :
U.S. DEPARTMENT OF THE INTERIOR, et al.,
                                                                        :
                                                                        :
                                    Defendants.
                                                                        :
------------------------------------------------------------------------x

        Defendants United States Department of the Interior (“DOI”), United States Fish and

Wildlife Service (“FWS”), and Daniel Jorjani (“Defendants”), by their attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, hereby answer the

complaint of plaintiffs National Audubon Society, American Bird Conservancy, Center for

Biological Diversity, and Defenders of Wildlife (“Plaintiffs”), dated May 24, 2018, as follows:

        1.       The allegations contained in the first clause of the first sentence of paragraph 1 of

the complaint consist of Plaintiffs’ characterization of this action, to which no response is

required. Defendants deny the allegations contained in the second clause of the first sentence,

and the second and third sentences, of paragraph 1 of the complaint, except admit that the legal

opinion that is the focus of this lawsuit, Opinion M-37050 (The Migratory Bird Treaty Act Does

Not Prohibit Incidental Take) (“Opinion M-37050”), provides an interpretation of the MBTA
         Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 2 of 17



that is contrary to the prior practice of the DOI. The allegations contained in the fourth sentence

of paragraph 1 of the complaint consist of Plaintiffs’ characterization of Opinion M-37050, to

which no response is required. Defendants respectfully refer the Court to Opinion M-37050 for a

complete and accurate description of its contents.

       2.      The allegations contained in paragraph 2 of the complaint consist of Plaintiffs’

characterization of the Migratory Bird Treaty Act, 16 U.S.C. § 703 (“MBTA”). Defendants

admit that the quoted language is contained within the MBTA, and respectfully refer the Court to

the statute for a complete and accurate description of its contents.

       3.      Defendants deny the allegations contained in paragraph 3 of the complaint, except

aver that prior to the issuance of Opinion M-37050, the DOI and the FWS, as well as the

Department of Justice (“DOJ”), interpreted the MBTA to prohibit the “incidental” taking or

killing of migratory birds.

       4.      Defendants deny the allegations contained in the first sentence of paragraph 4 of

the complaint, except aver that prior to the issuance of Opinion M-37050, the DOI and the FWS,

as well as the DOJ, interpreted the MBTA to prohibit the “incidental” taking or killing of

migratory birds. Defendants admit the allegations contained in the second sentence of paragraph

4 of the complaint.

       5.      Defendants admit the allegations contained in the first and second sentences of

paragraph 5 of the complaint. Defendants deny the allegations contained in the third sentence of

paragraph 5 of the complaint.

       6.      Defendants deny the allegations contained in paragraph 6 of the complaint, except

aver that Opinion M-37050 provides an interpretation of the MBTA that is contrary to the prior

practice of the DOI.




                                                 2
         Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 3 of 17



       7.      The allegations contained in the first sentence of paragraph 7 of the complaint

consist of Plaintiffs’ characterization of Opinion M-37050, to which no response is required.

Defendants respectfully refer the Court to Opinion M-37050 for a complete and accurate

description of its contents. Defendants deny knowledge or information sufficient to form a belief

as to the truth of the allegations contained in the second sentence of paragraph 7 of the

complaint.

       8.      The allegations contained in the first and second sentences of paragraph 8 of the

complaint consist of Plaintiffs’ legal opinions and conclusions, to which no response is required.

Defendants deny the allegations contained in the third and fourth sentences of paragraph 8 of the

complaint, except admit that the FWS sent a memorandum addressed to the “Service

Directorate” on April 11, 2018, and respectfully refer the Court to that memorandum for a

complete and accurate description of its contents.

       9.      Defendants deny the allegations contained in paragraph 9 of the complaint.

       10.     The allegations contained in paragraph 10 of the complaint consist of Plaintiffs’

characterization of the relief they seek through this complaint, to which no response is required.

       11.     The allegations contained in paragraph 11 of the complaint consist of Plaintiffs’

characterization of this action, to which no response is required.

       12.     Defendants deny the allegations contained in paragraph 12 of the complaint.

       13.     The allegations contained in paragraph 13 of the complaint consist of Plaintiffs’

legal opinions and conclusions regarding jurisdiction and venue, to which no response is

required. To the extent a response is required, Defendants deny the allegations contained in

paragraph 13 of the complaint, except deny knowledge and information sufficient to form a




                                                 3
         Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 4 of 17



belief as to the truth of the allegations regarding where the National Audubon Society is

incorporated and headquartered.

       14.     The allegations contained in paragraph 14 of the complaint consist of Plaintiffs’

legal opinions and conclusions, to which no response is required.

       15.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 15 of the complaint.

       16.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 16 of the complaint.

       17.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 17 of the complaint.

       18.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 18 of the complaint.

       19.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 19 of the complaint.

       20.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 20 of the complaint.

       21.     The allegations contained in the first sentence of paragraph 21 of the complaint

consist of Plaintiffs’ legal opinions and conclusions, to which no response is required. To the

extent a response is required, Defendants deny knowledge or information sufficient to form a

belief as to the truth of the allegations contained in the first sentence of paragraph 21 of the

complaint. Defendants deny the allegations contained in the second and third sentences of

paragraph 21 of the complaint.




                                                  4
         Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 5 of 17



       22.       Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first, second, and fourth sentences of paragraph 22 of the

complaint. Defendants deny the allegations contained in the third sentence of paragraph 22 of

the complaint.

       23.       Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first sentence of paragraph 23 of the complaint, except

admit that the referenced memorandum was sent to FWS personnel on April 11, 2018. The

allegations contained in the second sentence of paragraph 23 of the complaint consist of

Plaintiffs’ characterization of the April 11, 2018 guidance memorandum. Defendants admit that

the quoted words are contained within the guidance memorandum, and respectfully refer the

Court to the guidance memorandum for a complete and accurate description of its contents. The

allegations contained in the third sentence of paragraph 23 of the complaint consist of Plaintiffs’

legal opinions and conclusions, to which no response is required. To the extent a response is

required, Defendants deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in the third sentence of paragraph 23 of the complaint.

       24.       Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 24 of the complaint.

       25.       Defendants deny the allegations contained in paragraph 25 of the complaint.

       26.       Defendants admit the allegations contained in paragraph 26 of the complaint,

except averse that DOJ retains prosecutorial discretion with respect to enforcement of the

MBTA.

       27.       Defendants admit the allegations contained in paragraph 27 of the complaint.

       28.       Defendants admit the allegations contained in paragraph 28 of the complaint.




                                                 5
            Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 6 of 17



       29.      The allegations contained in the first sentence of paragraph 29 of the complaint

consist of Plaintiffs’ characterization of a treaty. Defendants admit that the quoted words are

contained within the referenced treaty, and respectfully refer the Court to the treaty for a

complete and accurate description of its contents. The allegations contained in the second

sentence of paragraph 29 of the complaint consist of Plaintiffs’ characterization of a judicial

decision. Defendants admit that the quoted words are contained within the decision, and

respectfully refer the Court to the decision for a complete and accurate description of its

contents.

       30.      The allegations contained in paragraph 30 of the complaint consist of Plaintiffs’

characterization of a treaty. Defendants admit that the quoted words are contained within the

referenced treaty, and respectfully refer the Court to the treaty for a complete and accurate

description of its contents.

       31.      The allegations contained in paragraph 31 of the complaint consist of Plaintiffs’

characterization of a prior version of the MBTA. Defendants admit that the quoted words are

contained within that version of the statute, and respectfully refer the Court to the statute for a

complete and accurate description of its contents.

       32.      Defendants admit the allegations contained in paragraph 32 of the complaint.

       33.      Defendants admit the allegations contained in the first sentence of paragraph 33 of

the complaint. The allegations contained in the second sentence of paragraph 33 of the

complaint consist of Plaintiffs’ characterization of a treaty. Defendants admit that the quoted

words are contained within the referenced treaty, and respectfully refer the Court to the treaty for

a complete and accurate description of its contents.




                                                  6
            Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 7 of 17



       34.      Defendants deny the allegations contained in the first paragraph of paragraph 34

of the complaint, except admit that the MBTA was amended on June 20, 1936. The remainder of

the allegations contained in paragraph 34 of the complaint consist of Plaintiffs’ characterization

of different versions of the MBTA. Defendants admit that the quoted phrases are contained

within the referenced versions of the statute, and respectfully refer the Court to the different

versions of the statute for complete and accurate descriptions of their contents.

       35.      Defendants admit the allegations contained in the first sentence of paragraph 35 of

the complaint. The allegations contained in the second sentence of paragraph 35 of the

complaint consist of Plaintiffs’ characterization of a treaty, to which no response is required.

Defendants respectfully refer the Court to the treaty for a complete and accurate description of its

contents.

       36.      The allegations contained in paragraph 36 of the complaint consist of Plaintiffs’

characterization of the MBTA. Defendants respectfully refer the Court to the statute for a

complete and accurate description of its contents.

       37.      Defendants admit the allegations contained in the first sentence of paragraph 37 of

the complaint. The allegations contained in the second sentence of paragraph 37 of the

complaint consist of Plaintiffs’ characterization of a treaty, to which no response is required.

Defendants respectfully refer the Court to the treaty for a complete and accurate description of its

contents. Paragraph 37 of the complaint also contains a citation to, and quotation from, a

document published in the Federal Register, to which no response is required. Defendants admit

that the quoted phrase is contained within the referenced document, and respectfully refer the

Court to the document for a complete and accurate description of its contents.




                                                  7
         Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 8 of 17



       38.     The allegations contained in paragraph 38 of the complaint consist of Plaintiffs’

characterization of the MBTA. Defendants respectfully refer the Court to the statute for a

complete and accurate description of its contents.

       39.     The allegations contained paragraph 39 of the complaint consist of Plaintiffs’

characterization of a treaty. Defendants admit that the quoted phrase is contained within the

referenced treaty, and respectfully refer the Court to the treaty for a complete and accurate

description of its contents.

       40.     The allegations contained paragraph 40 of the complaint consist of Plaintiffs’

characterization of a treaty, to which no response is required. Defendants respectfully refer the

Court to the treaty for a complete and accurate description of its contents.

       41.     The allegations contained in paragraph 41 of the complaint consist of Plaintiffs’

characterization of certain unspecified acts of Congress, to which no response is required. To the

extent a response is required, Defendants deny the allegations contained in paragraph 41 of the

complaint.

       42.     The allegations contained in paragraph 42 of the complaint consist of Plaintiffs’

characterization of a statute, to which no response is required. Defendants respectfully refer the

Court to the statute for a complete and accurate description of its contents.

       43.     The allegations contained in paragraph 43 of the complaint consist of Plaintiffs’

characterization of statutes and a judicial decision. Defendants respectfully refer the Court to the

statutes and judicial decision for complete and accurate descriptions of their contents.

       44.     The allegations contained in paragraph 44 of the complaint consist of Plaintiffs’

characterization of a statute. Defendants admit that the quoted phrase is contained within the




                                                 8
         Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 9 of 17



statute, and respectfully refer the Court to the statute for a complete and accurate description of

its contents.

        45.     The first, second, third, and fourth sentences of paragraph 45 of the complaint

consist of Plaintiffs’ characterization of the referenced statute, to which no response is required.

Defendants respectfully refer the Court to the statute for a complete and accurate description of

its contents. The allegations contained in the fifth sentence of paragraph 45 of the complaint

consist of Plaintiffs’ legal opinions and conclusions, to which no response is required.

        46.     The allegations contained in paragraph 46 of the complaint consist of Plaintiffs’

characterization of certain regulations. Defendants admit that the quoted phrases (with minor

errors) are contained within the regulations, and respectfully refer the Court to the regulations for

complete and accurate descriptions of their contents.

        47.     Defendants deny the allegations contained in paragraph 47 of the complaint,

except aver that prior to the issuance of Opinion M-37050, the DOI and the FWS, as well as the

DOJ, interpreted the MBTA to prohibit the “incidental” taking or killing of migratory birds.

        48.     Defendants admit the allegations contained in the first sentence of paragraph 48 of

the complaint. The allegations contained in the second sentence of paragraph 48 of the

complaint consist of Plaintiffs’ characterization of several judicial decisions, to which no

response is required. Defendants respectfully refer the Court to the cited decisions for complete

and accurate descriptions of their contents.

        49.     The allegations contained in paragraph 49 of the complaint consist of Plaintiffs’

characterization of a judicial decision. Defendants admit that the quoted phrases are contained in

within the decision, and respectfully refer the Court to the decision for a complete and accurate

description of its contents.




                                                  9
        Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 10 of 17



       50.     Defendants admit the allegations contained in paragraph 50 of the complaint.

       51.     The allegations contained in the first through fifth sentences of paragraph 51 of

the complaint consist of Plaintiffs’ characterization of a document. Defendants admit that the

quoted phrases are contained in within the document, and respectfully refer the Court to the

document for a complete and accurate description of its contents. Defendants admit the

allegations contained in the sixth sentence of paragraph 51 of the complaint.

       52.     Defendants admit the allegations contained in the first sentence of paragraph 52 of

the complaint. The allegations contained in the remainder of paragraph 52 of the complaint

consist of Plaintiffs’ characterization of regulations and a guidance document. Defendants admit

that the quoted phrases (with minor errors) are contained within the regulations and the

document, and respectfully refer the Court to the regulations and the document for complete and

accurate descriptions of their contents.

       53.     Defendants admit the allegations contained in paragraph 53 of the complaint,

except aver that multiple federal and state agencies were involved the development of the

referenced guidelines.

       54.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first and second sentences of paragraph 54 of the

complaint. Defendants deny the allegations contained in the third and sixth sentences of

paragraph 54 of the complaint, except aver that the FWS did convene the Wind Turbine

Guidelines Advisory Committee in 2008. Defendants admit the allegations contained in the

fourth and fifth sentences of paragraph 54 of the complaint.

       55.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first, second, and third sentences of paragraph 55 of the




                                                 10
        Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 11 of 17



complaint. Defendants deny the allegations contained in the fourth sentence of paragraph 55 of

the complaint, except aver that prior to the issuance of Opinion M-37050, the FWS interpreted

the MBTA to prohibit the “incidental” taking or killing of migratory birds.

        56.     Defendants admit the allegations contained in the first sentence of paragraph 56 of

the complaint. The allegations contained in the remainder of paragraph 56 of the complaint

consist of Plaintiffs’ characterization of a rulemaking petition, to which no response is required.

Defendants respectfully refer the Court to the petition for a complete and accurate description of

its contents.

        57.     Defendants admit the allegations contained in the first sentence of paragraph 57 of

the complaint. The allegations contained in the remainder of paragraph 57 of the complaint

consist of Plaintiffs’ characterization of the FWS’s response to a rulemaking petition.

Defendants admit that the quoted phrases are contained in within the response, and respectfully

refer the Court to the response for a complete and accurate description of its contents.

        58.     Defendants admit the allegations contained in the first sentence of paragraph 58 of

the complaint. The allegations contained in the remainder of paragraph 58 of the complaint

consist of Plaintiffs’ characterization of a rulemaking petition, to which no response is required.

Defendants respectfully refer the Court to the petition for a complete and accurate description of

its contents.

        59.     Defendants admit the allegations contained in the first sentence of paragraph 59 of

the complaint. The allegations contained in the remainder of paragraph 59 of the complaint

consist of Plaintiffs’ characterization of a document published in the Federal Register.

Defendants admit that the quoted phrases are contained in within the document, and respectfully

refer the Court to the document for a complete and accurate description of its contents.




                                                 11
        Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 12 of 17



       60.     Defendants deny the allegations contained in the first sentence of paragraph 60 of

the complaint, except admit that Opinion M-37041 was issued on January 10, 2017. The

remainder of the allegations contained in paragraph 60 of the complaint consist of Plaintiffs’

characterization of Opinion M-37041. Defendants admit that the quoted phrases (with minor

errors) are contained within Opinion M-37041, and respectfully refer the Court to that document

for a complete and accurate description of its contents.

       61.     Defendants deny the allegations contained in paragraph 61 of the complaint,

except admit that on February 6, 2017, the Acting Secretary of the Interior “suspend[ed] and

temporarily withdr[e]w” four recently issued Opinions of the Solicitor “to enable agency

officials appointed or designated by the President after 12 noon on January 20, 2017, to review

the opinions and the underlying regulations or decisions to which they apply.”

       62.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first sentence of paragraph 62 of the complaint. The

allegations contained in the second and third sentences of paragraph 62 of the complaint consist

of Plaintiffs’ characterization of the referenced letter. Defendants admit that the quoted phrases

are contained within the letter, and respectfully refer the Court to that letter for a complete and

accurate description of its contents. Defendants deny the allegations contained in the fourth

sentence of paragraph 62 of the complaint, except admit that this communication was received

by the DOI’s Principal Deputy Director for the Office of Intergovernmental and External Affairs.

       63.     Defendants deny the allegations contained in the first sentence of paragraph 63 of

the complaint. The allegations contained in the remainder of paragraph 63 of the complaint

consist of Plaintiffs’ characterization of Opinion M-37050. Defendants admit that the quoted




                                                 12
        Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 13 of 17



language is contained within the Opinion M-37050, and respectfully refer the Court to Opinion

M-37050 for a complete and accurate description of its contents.

       64.     The allegations contained in the first sentence of paragraph 64 of the complaint

consist of Plaintiffs’ legal opinions and conclusions, to which no response is required. The

allegations contained in the second sentence if paragraph 64 of the complaint consist of

Plaintiffs’ characterization of a memorandum to FWS personnel. Defendants admit that the

quoted language is contained within the memorandum, and respectfully refer the Court to the

memorandum for a complete and accurate description of its contents.

       65.     Defendants deny the allegations contained in the first sentence of paragraph 65 of

the complaint. The allegations contained in the second and third sentences of paragraph 65 of

the complaint consist of Plaintiffs’ characterization of the referenced letter, to which no response

is required. Defendants respectfully refer the Court to the letter for a complete and accurate

description of its contents.

       66.     Defendants deny the allegations contained in the first, second, third, fifth, and

sixth sentences of paragraph 66 of the complaint. The allegations contained in the fourth

sentence of paragraph 66 of the complaint consist of Plaintiffs’ characterization of a document

published in the Federal Register. Defendants admit that the quoted phrases are contained in

within the document, and respectfully refer the Court to the document for a complete and

accurate description of its contents.

       67.     Defendants deny the allegations contained in paragraph 67 of the complaint.

       68.     The allegations contained in paragraph 68 of the complaint consist of Plaintiffs’

characterization of the April 11, 2018 FWS guidance memorandum. Defendants admit that the

quoted language (with minor errors) is contained within the guidance memorandum, and




                                                 13
        Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 14 of 17



respectfully refer the Court to the guidance memorandum for a complete and accurate

description of its contents.

        69.     The allegations contained in paragraph 69 of the complaint consist of Plaintiffs’

characterization of a letter to the former Secretary of the Interior. Defendants admit that the

quoted phrases (with minor errors) are contained within the January 10, 2018 letter, and

respectfully refer the Court to that letter for a complete and accurate description of its contents.

        70.     The allegations contained in paragraph 70 of the complaint consist of Plaintiffs’

characterization of a document published in the Federal Register. Defendants admit that the

quoted phrases are contained within the document, and respectfully refer the Court to the

document for a complete and accurate description of its contents.

        71.     Defendants deny the allegations contained in paragraph 71 of the complaint.

        72.     Defendants repeat and incorporate by reference each and every response set forth

herein to the allegations contained in paragraphs 1 through 71 of the complaint.

        73.     The allegations contained in paragraph 73 of the complaint consist of Plaintiffs’

characterization of the MBTA. Defendants admit that the quoted phrase is contained within the

statute, and respectfully refer the Court to the statute for a complete and accurate description of

its contents.

        74.     The allegations contained in paragraph 74 of the complaint consist of Plaintiffs’

characterization of Opinion M-37050. Defendants admit that the quoted phrase is contained

within Opinion M-37050, and respectfully refer the Court to Opinion M-37050 for a complete

and accurate description of its contents.

        75.     The allegations contained in the first sentence of paragraph 75 of the complaint

consist of Plaintiffs’ characterization of Opinion M-37050. Defendants admit that the quoted




                                                 14
        Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 15 of 17



phrase in the citation is contained within Opinion M-37050, and respectfully refer the Court to

Opinion M-37050 for a complete and accurate description of its contents. The allegations

contained in the second sentence of paragraph 75 of the complaint consist of Plaintiffs’ legal

opinions and conclusions, to which no response is required.

       76.       Defendant denies the allegations contained in the first sentence of paragraph 76 of

the complaint. The remainder of the allegations contained in paragraph 76 of the complaint

consist of Plaintiffs’ characterization of the Administrative Procedure Act. Defendants admit

that the quoted phrases (without emphasis) are contained within the statute, and respectfully refer

the Court to the statute for a complete and accurate description of its contents.

       77.       Defendants deny the allegations contained in paragraph 77 of the complaint.

       78.       Defendants deny the allegations contained in paragraph 78 of the complaint.

       79.       Defendants deny the allegations contained in paragraph 79 of the complaint.

       80-83. Paragraphs 80 through 83 of the complaint comprise Plaintiffs’ second cause of

action, which was dismissed by the Court’s July 31, 2019 order. See 18 Civ. 4596 (VEC) Dkt.

No. 53. Therefore, no response to paragraphs 80 through 83 is required. To the extent that a

response is required, Defendants deny the allegations contained in paragraphs 80 through 83 of

the complaint.

       84.       The allegations contained in paragraph 84 of the complaint consist of Plaintiffs’

characterization of the National Environmental Policy Act (“NEPA”) and Council on

Environmental Quality (“CEQ”) regulations. Defendants admit that the quoted phrases are

contained within the statute and regulations, and respectfully refer the Court to the statute and

regulations for complete and accurate descriptions of their contents.




                                                 15
        Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 16 of 17



        85.     The allegations contained in paragraph 85 of the complaint consist of Plaintiffs’

characterization of certain regulations. Defendants admit that the quoted phrases (without

emphasis) are contained within the regulations, and respectfully refer the Court to the regulations

for complete and accurate descriptions of their contents.

        86.     The allegations contained in paragraph 86 of the complaint consist of Plaintiffs’

characterization of certain regulations. Defendants admit that the quoted phrases are contained

within the regulations, and respectfully refer the Court to the regulations for complete and

accurate descriptions of their contents.

        87.     Defendants deny the allegations contained in the first, second, fourth, and fifth

sentences of paragraph 87 of the complaint. Defendants admit the allegations contained in the

third sentence of paragraph 87 of the complaint.

        88-92. Paragraphs 88 through 92 of the complaint consists of Plaintiffs’ prayer for relief,

to which no response is required. To the extent a response is required, Defendants deny that

Plaintiffs are entitled to the requested relief, or to any relief whatsoever.

                                             DEFENSES

                                           FIRST DEFENSE

        The complaint fails to state a claim upon which relief may be granted.

                                        SECOND DEFENSE

        Some or all of the Plaintiffs lack standing to bring this lawsuit.

                                           THIRD DEFENSE

        The complaint fails to identify a final agency action.




                                                  16
        Case 1:18-cv-04601-VEC Document 49 Filed 09/06/19 Page 17 of 17



                                      FOURTH DEFENSE

       Defendant reserves the right to amend this answer to assert any other matter that

constitutes an avoidance or affirmative defense under Rule 8(c) of the Federal Rules of Civil

Procedure.



       WHEREFORE, Defendants respectfully request that the Court: (1) dismiss the complaint

with prejudice; (2) enter judgment in favor of Defendants; and (3) grant such further relief as the

Court deems just and proper.

Dated: New York, New York
       September 6, 2019
                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                      By:     /s/ Andrew E. Krause
                                              ANDREW E. KRAUSE
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Telephone: (212) 637-2769
                                              Facsimile: (212) 637-2786
                                              E-mail: andrew.krause@usdoj.gov




                                                17
